The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the amendment filed on January 6, 2021.

Claims 21, 22, 24-25 and 28-41 are pending. Claims 1-20, 23 and 27 were previously cancelled. Claims 21-22 and 35 are currently amended. 

The objection to claims 21 and 35 for minor informalities is withdrawn in view of Applicant’s amendment.   

The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment.   

The rejection of claims 36-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,011,610 in view of Kieffer et al. (US 2008/0293615), hereinafter “Kieffer ‘615” is withdrawn in view of Applicant’s amendment.   

The rejection of claims 21-22, 24-26, 28-30 and 33-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16-20 of U.S. Patent No. 9,567,551 in view of Kieffer ‘615 is withdrawn in view of Applicant’s amendment.   

The rejection of claims 21-22, 24-26, 28-30 and 33-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10 and 17 of U.S. Patent No. 10,000,725 in view of Kieffer ‘615 is withdrawn in view of Applicant’s amendment.   

Claim Rejections - 35 USC § 112
Claims 21-22, 24-26 and 28-41 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In independent claim 21, lines 2-3, the phrase “from about 31 wt.% to about 90 wt.% of a hardening system comprising of sodium xylene sulfonate and sodium sulfate” lacks literal basis in the specification as originally filed, see Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff'd mem. 738 F.2d 453 (Fed. Cir. 1984), hence, is considered as new matter. While the specification indicated that the sodium sulfate can also act as a solidification agent, it does so in combination with urea, and can be included in an amount in the range of up to about 20 wt.%  or about 1-15 wt.% as disclosed in the specification on page 29, lines 7-16.  Please also note that in the present claim 21, line 12 (last line), the limitation “and free of urea” has been added. Hence, this is in contrast to what was discussed in the specification at page 29, lines 7-16 as mentioned above. There is also nowhere recited in the specification where the claimed range of the hardening system, i.e., about 31 wt% to about 90 wt%”  included the sodium sulfate.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-22, 24-26 and 28-41 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kieffer et al. (US Patent No. 7,960,333), hereinafter “Kieffer ‘333”.
	 Kieffer ‘333 teaches rinse aid compositions which include a sheeting agent, a defoaming agent, and one or more association disruption agent, and the composition result in a faster draining/drying time on most substrates, especially plastic substrates, compared to conventional rinse aids (see abstract; col. 1, lines 62-65). The compositions can be used to reduce spotting and filming on a variety of surfaces including, but not limited to, plasticware, cookware, dishware, glasses and cups (see col. 3, lines 18-21). In some embodiments, the rinse aid composition can be used in a high solids containing water environment in order to reduce the appearance of a visible film caused by the level of dissolved solids provided in the water;  high solids containing water is considered to be water having a total dissolved solids (TDS) content in excess of 200 ppm (see col. 17, lines 24-31). The one or more association disruption agent comprises an alcohol alkoxylate comprising ethylene oxides, propylene oxides, butylene oxides, pentalene oxides, hexylene oxides, heptalene oxides, octalene oxides, nonalene oxides, decylene oxides, and mixtures and derivatives thereof (which reads on claim 28; see col. 2, lines 
R-O-(CH2CH2O)n-H
wherein R is a (C1-C12) alkyl group, and n is an integer in the range of 1 to 100, preferably 15-30 (see col. 2, lines 1-10).  In some embodiments the compositions include a hydrotrope, like xylene sulfonate or cumene sulfonate, at an amount of from between about 1 wt% to about 50 wt% (see col. 10, lines 55-67). The rinse aid composition may optionally include one or more chelating/sequestering agent for example an aminocarboxylic acid, a condensed phosphate, a phosphonate, a polyacrylate, and mixtures and derivatives thereof (see col. 11, lines 3-8) in the range of up to about 70 wt %, or in the range of about 0.1 to about 60 wt %, or about 0.1 to about 5.0 wt % (see col. 11, lines 13-18). The composition may include a phosphonate such as 
1-hydroxyethane-1,1-diphosphonic acid (see col. 11, lines 21-22), which is also known as 1-hydroxyethylidene-1,1,-diphosphonic acid. A neutralized or alkaline phosphonate can be used (see col. 11, lines 43-47). The rinse aid can optionally include a minor but effective amount of one or more of a filler which does not necessarily perform as a rinse and/or cleaning agent per se, but may cooperate with a rinse agent to enhance the overall capacity of the composition  sodium sulfate in an amount in the range of up to about 20 wt. %, and in some embodiments, in the range of about 1-15 wt. % (which reads on the hardening system, i.e., part thereof, of instant claim 21; see col. 13, lines 44-54). The rinse aid compositions may also include a suitable acid for controlling pH such that during use in aqueous rinsing operation the rinse water will have a pH in the range of about 3 to about 5, and one example of a suitable acid is citric acid (which reads on the preservative of instant claims 21 and 31; see col. 16, lines 1-10). The compositions are formulated as solid rinse aid compositions (see col. 14, lines 22-24), and the solid product includes cast or extruded solid composition (see col. 16, lines 45-46).  The rinse aid can be provided in a solid form which is to be diluted with water to provide a use solution that is then supplied to the surface of a substrate, and the aqueous use solution may contain about 2,000 parts per million (ppm) or less active materials, or about 1,000 ppm or less active material (which reads on instant claim 37; see col. 16, lines 19-29). The solid products such as cast or extruded solid compositions may be conveniently dispensed by inserting a solid material with no enclosure into a spray-type dispenser, wherein when demanded by the machine, the dispenser directs a spray of water onto the cast solid block of rinse agent which effectively dissolves a portion of the block creating a concentrated aqueous rinse solution which is then fed directly into the rinse water forming the aqueous rinse, and the aqueous rinse is then contacted with the dishes to affect a complete rinse (which reads on instant claims 36, 38-39; see col. 16, lines 45-58). In some embodiments, the ware comprises plasticware (which reads on instant claim 40; see col. 2, line 55). The ware dries within about 30 to about 90 seconds after the aqueous solution is applied to the ware (which reads on instant may include an effective amount of a hardening agent, as for example, an amide such stearic monoethanolamide or lauric 
diethanolamide, or an alkylamide, and the like; a solid polyethylene glycol, urea or a solid EO/PO block copolymer, and the like; starches that have been made water-soluble through an acid or alkaline treatment process; various inorganics that impart solidifying properties to a heated composition upon cooling, and the like (see col. 14, lines 25-32). Kieffer ‘333, however, fails to specifically disclose a solid rinse aid in the form of a solid block comprising a hardening system comprising xylene sulfonate and sodium sulfate, a surfactant system comprising one or more of a sheeting agent, a defoaming- or low-foaming surfactant, and/or an association disruption agent; one or more chelating/sequestering agents comprising 1-hydroxyethylidene-1,1,-diphosphonic acid and citric acid in their recited proportions, wherein the use solution of the solid rinse aid has a pH of less than 4, and wherein the rinse aid is free of urea as required in claim 21; and the amount of the citric acid (which reads on preservative) as required in claim 32.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared a solid rinse aid in the form of a solid block comprising xylene sulfonate,  sodium sulfate, a surfactant system comprising one or more of a sheeting agent, a defoaming- or low-foaming surfactant, and/or an association disruption agent; one or more chelating/sequestering agents comprising 1-hydroxyethane-1,1-diphosphonic acid (also known as 1-hydroxyethylidene-1,1,-diphosphonic acid) and citric acid in their respective optimum proportions because the teachings of Kieffer ‘333 encompass these aspects and ingredients thereof. Even though Kieffer ‘333 teaches sodium sulfate as a filler and not a part of the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.
With respect to the proportions of the above ingredients,  and the pH of the use solution, considering the teachings of Kieffer ‘333 above, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
	It would also have been obvious to one of ordinary skill in the art at the time the invention was made to not have included urea in the solid rinse aid because urea is not an 
	With respect to the amount of the citric acid, considering that Kieffer ‘333 teaches that the rinse aid compositions may also include a suitable acid like citric acid for controlling pH such that during use in aqueous rinsing operation the rinse water will have a pH in the range of about 3 to about 5 as disclosed in col. 16, lines 1-10, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 21-22, 24-26 and 28-41 stand rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Kieffer et al. (US Patent No. 8,957,011), hereinafter “Kieffer ‘011”.
The applied reference has two common inventors (J. Kieffer and V. Man) with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an 
Kieffer ‘011 teaches rinse aid compositions and methods for making the rinse aid compositions, wherein the compositions include a sheeting agent, a defoaming agent, and one or more association disruption agent, and result in a faster draining/drying time on most substrates, especially plastic substrates, compared to conventional rinse aids (see abstract; col. 1, lines 31-40). The compositions can be used to reduce spotting and filming on a variety of surfaces including, but not limited to, plasticware, cookware, dishware, glasses and cups (see col. 3, lines 22-25). In some embodiments, the rinse aid composition can be used in a high solids containing water environment in order to reduce the appearance of a visible film caused by the level of dissolved solids provided in the water; high solids containing water is considered to be water having a total dissolved solids (TDS) content in excess of 200 ppm (see col. 17, lines 21-27). The sheeting agent comprises at least one compound having the formula:
R-O-(CH2CH2O)n-H
wherein R is a (C1-C12) alkyl group, and n is an integer in the range of 1 to 100, preferably 15-30 (see col. 2, lines 6-14). The one or more association disruption agent includes an ethylene oxide, propylene oxide, butylene oxide, pentalene oxide, hexylene oxide, heptalene oxide, a hydrotrope, like xylene sulfonate or cumene sulfonate, at an amount of from between about 1 wt% to about 50 wt% (see col. 10, lines 55-67). The rinse aid composition may optionally include one or more chelating/sequestering agent for example an aminocarboxylic acid, a condensed phosphate, a phosphonate, a polyacrylate, and mixtures and derivatives thereof (which reads on instant claim 30; see col. 11, lines 3-8) in the range of up to about 70 wt %, or in the range of about 0.1 to about 60 wt %, or about 0.1 to about 5.0 wt % (see col. 11, lines 13-18). The composition may include a phosphonate such as 1-hydroxyethane-1,1-diphosphonic acid (see col. 11, lines 21-22), which is also known as 1-hydroxyethylidene-1,1,-diphosphonic acid. A neutralized or alkaline phosphonate can be used (see col. 11, lines 43-48). The rinse aid can optionally include a minor but effective amount of one or more of a filler which does not necessarily perform as a rinse and/or cleaning agent per se, but may cooperate with a rinse agent to enhance the overall capacity of the composition and one examples of a suitable filler is sodium sulfate in an amount in the range of up to about 20 wt. %, and in some embodiments, in the range of about 1-15 wt. % (which reads on the hardening system, i.e., part thereof, of 2,000 parts per million (ppm) or less active materials, or about 1,000 ppm or less active material (which reads on instant claim 37; see col. 16, lines 20-26). The solid products such as cast or extruded solid compositions may be conveniently dispensed by inserting a solid material with no enclosure into a spray-type dispenser, wherein when demanded by the machine, the dispenser directs a spray of water onto the cast solid block of rinse agent which effectively dissolves a portion of the block creating a concentrated aqueous rinse solution which is then fed directly into the rinse water forming the aqueous rinse, and the aqueous rinse is then contacted with the dishes to affect a complete rinse (which reads on instant claims 36, 38-39; see col. 16, lines 45-58). In some embodiments, the ware comprises plasticware (which reads on instant claim 40; see col. 2, line 59). The ware dries within about 30 to about 90 seconds after the aqueous solution is applied to the ware (which reads on instant claim 41; see col. 2, lines 60-61). The solid rinse aid may include an effective amount of a hardening agent, as for example, an amide such stearic monoethanolamide or lauric diethanolamide, or an alkylamide, and the like; a solid polyethylene glycol, urea or a solid 

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared a solid rinse aid in the form of a solid block comprising xylene sulfonate, sodium sulfate, a surfactant system comprising one or more of a sheeting agent, a defoaming- or low-foaming surfactant, and/or an association disruption agent; one or more chelating/sequestering agents comprising 1-hydroxyethane-1,1-diphosphonic acid (also known as 1-hydroxyethylidene-1,1,-diphosphonic acid) and citric acid in their respective optimum proportions because the teachings of Kieffer ‘011 encompass these aspects and ingredients thereof. Even though Kieffer ‘011 teaches sodium sulfate as a filler and not a part of the hardening system, considering that Kieffer ‘011 teaches a composition comprising sodium xylene sulfonate and sodium sulfate, as discussed above, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the sodium In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.
With respect to the proportions of the above ingredients,  and the pH of the use solution, considering the teachings of Kieffer ‘011 above, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	It would also have been obvious to one of ordinary skill in the art at the time the invention was made to not have included urea in the solid rinse aid because urea is not an essential ingredient of the rinse aid, rather only one of the selections of the hardening agent which is also not an essential ingredient of the rinse aid as disclosed in col. 14, lines 25-32.
	With respect to the amount of the citric acid, considering that Kieffer ‘011 teaches that the rinse aid compositions may also include a suitable acid like citric acid for controlling pH such prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
Applicant's arguments filed on January 6, 2021 have been fully considered but they are not persuasive. 
	With respect to the rejection of claims 21-22, 24-26 and 28-41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Applicant argues: 
	The specification as filed provides reasonable clarity for one skilled in the art
              that sodium sulfate would act in conjunction with another hardener to form
              a hardening system. In the Specification as published at [0057] the compositions
              harden based on the chemical interactions between sodium xylene sulfonate
              and the other compounds. Further, at [0058] in the Specification as published, a 
              list of examples of hardening agents are provided and include, “various inorganics
              that impart solidifying properties to a heated composition upon cooling....” At
              [0199][sic] (presumably [0119]) of the Specification as published it is taught that 
              sodium sulfate, and inorganic compound, may impart solidifying properties
              depending on the presence of other compounds. Therefore, the Specification as 
              filed provides adequate support for the claims as it makes reasonably clear to one 
              skilled in the art that sodium sulfate is an inorganic compound that imparts
              hardening and would work with sodium xylene sulfate as part of a hardening system.
	
The Examiner respectfully disagrees with the above arguments because of the following reasons: Paragraphs [0057], [0058], [0119] are reproduced below:

    PNG
    media_image1.png
    471
    328
    media_image1.png
    Greyscale

                                            
    PNG
    media_image2.png
    165
    297
    media_image2.png
    Greyscale


While “various inorganics that impart solidifying properties” are disclosed in paragraph [0058], the specific various inorganics were not disclosed.  Paragraph [0119], which corresponds to the specification on page 29, lines 7-16, relied upon by the examiner in the previous office action and repeated in paragraph 9 above, states that the sodium sulfate was found to function in solidification in combination with urea, and can be included in an amount in the range of up to about 20 wt.%  or about 1-15 wt.%.  The present amendment recites that the rinse aid is “free of urea” in the last line of claim 21. Then, how can the sodium sulfate act as a solidification agent without the urea? There is also nowhere recited in the specification where the claimed range of the hardening system, i.e., about 31 wt% to about 90 wt%” included the sodium sulfate. While paragraph [0058] in the specification stated “various inorganics that impart solidifying properties to a heated composition upon cooling ...,” there is nowhere recited in the specification wherein it is recited that the “inorganics” included the sodium sulfate other than the one disclosed in paragraph [0119]. 
With respect to the obviousness rejection of claims 21-22, 24-26 and 28-41 over Kieffer ‘333; Applicant argues Kieffer ‘333 does not provide any examples containing both sodium sulfate and sodium xylene sulfonate and Kieffer ‘333 does not teach that sodium sulfate is a hardener. Applicant also argues that the Specification as published teaches at [0046] and in the Examples that high levels of sodium xylene sulfonate is needed to be useful as a hardening agent, however, Kieffer ‘333 teaches to use lower amounts of any hydrotrope that would be needed to use sodium xylene sulfonate as a hardener.  
With respect to the obviousness rejection of claims 21-22, 24-26 and 28-41 over Kieffer ‘011, Applicant argues that, as the Examiner makes the same arguments of obviousness in light of Kieffer ‘011 as made in light of Kieffer ‘333, for the same reasons above, the claims as amended are not obvious in light of Kieffer ‘333. 

see In re Fracalossi, 215 USPQ 569 (CCPA 1982). Accordingly, the obviousness rejections over Kieffer ‘333 and Kieffer ‘011 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                    /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761